EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner notes that the present Examiner’s Amendment is to make punctuation changes that were not addressed in the previous Examiner’s amendment (mailed 7/5/2022).  These amendments are to be in addition to the previous amendments.  

The application has been amended as follows: 
Claim 4:
The method of claim 1 wherein measuring the state includes: 
monitoring a number of compressed I/O operations vs uncompressed I/O operations for the storage group; and 
comparing the number with the target DRR to ensure a compression bandwidth is fully utilized.

Claim 12:
The apparatus of claim 9 wherein measuring the state includes: 
monitoring a number of compressed I/O operations vs uncompressed I/O operations for the storage group; and 
comparing the number with the target DRR to ensure a compression bandwidth is fully utilized.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner’s Amendment makes punctuation correction to improve the clarity of the claim.  Examiner provided specific reasons for indicating allowable subject matter in a previous office action mailed 3/2/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
July 19, 2022


/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136